Citation Nr: 0401020	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1975.  He died in March 1999, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was remanded by the Board in 
May 2001 and June 2003.  The case was most recently returned 
to the Board in August 2003.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1955 to 
August 1975.

2.  The veteran died in March 1999 from pneumonia due to, or 
as a consequence of, toxic shock syndrome.

3.  At the time of the veteran's death, service connection 
was in effect for low back disability, evaluated as 60 
percent disabling; dysthymic disorder, evaluated as 30 
percent disabling; residuals of a head injury with cervical 
radiculopathy, evaluated as 20 percent disabling; lymphedema 
of the right lower extremity (with history of 
thrombophlebitis), evaluated as 20 percent disabling; 
hypertension (with history of transient ischemic attacks, 
dizziness and renal insufficiency), evaluated as 10 percent 
disabling; degenerative lipping of the cervical spine, 
evaluated as 10 percent disabling; and skin disability, 
evaluated as 10 percent disabling; the combined evaluation 
for the veteran's service-connected disabilities at the time 
of his death was 90 percent.

4.  Pneumonia or toxic shock syndrome was not demonstrated 
either during the veteran's active military service or for 
decades following his release from active duty; those 
disorders are not shown to have been otherwise related to 
service, and those disorders were not caused or chronically 
worsened by the veteran's service-connected disabilities.

5.  The veteran's service-connected disabilities did not 
result in debilitation or otherwise hasten his death.

6.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.

7.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature. 


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or to 
service-connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2003).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  The implementing regulations 
apply to the appellant's claims.  VAOPGCPREC 7-2003.

After review of the record, the Board concludes that VA's 
duties under the new regulations have been fulfilled.

The record reflects that the appellant was provided with 
notice of the August 1999 rating decision from which the 
current appeal originates.  In response to her notice of 
disagreement with the referenced rating decision, the 
appellant was provided with a statement of the case in March 
2000 which notified her of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The Board notes that the May 
2002 statement of the case provided the appellant with the 
text of the relevant portions of the VCAA as well as the 
implementing regulations.  The Board also notes that the RO 
in March 2002 advised the appellant of the evidence necessary 
to substantiate her claim for service connection for the 
cause of the veteran's death, and specifically informed her 
of what evidence VA would obtain for her and of what evidence 
she was responsible for submitting.  A June 2003 
correspondence provided the appellant with the same 
notification as to the 38 U.S.C.A. § 1318 issue, and a July 
2003 supplemental statement of the case informed the 
appellant of the law and regulations pertaining to claims for 
entitlement to DEA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that the appellant in April 2002 
indicated that the only relevant records pertaining to her 
appeal were located at a particular VA medical center, and in 
July 2003 specifically indicated that she had no further 
evidence to submit in connection with the instant appeal.  

The Board also notes that the March 2002 and June 2003 
correspondences only suggested that the appellant submit any 
requested information or evidence within 30 days, and that 
the June 2003 correspondence specifically informed her that 
she could take up to a year to submit the requested 
information or evidence.  In any event, the appellant has 
clearly indicated since April 2002 that she has no further 
information or evidence to submit, and the only records 
identified by the appellant as pertinent to the instant 
appeal are already on file.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

The Board also notes that in August 2002, the Board undertook 
additional development with respect to the issues on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development actions requested by the Board 
resulted in the acquisition of a December 2002 medical 
opinion serving as an addendum to a March 2002 medical 
opinion.  The appellant was provided with a copy of the 
December 2002 opinion in January 2003.  In June 2003 the 
Board remanded the appellant's claims in light of Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  A July 2003 supplemental statement of the 
case thereafter considered the December 2002 addendum. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statement of the case 
informed the appellant of the information and evidence needed 
to substantiate her claims.  Moreover, and as noted above, 
the April 2002 and June 2003 correspondences notified the 
appellant as to which evidence would be obtained by her and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the appellant that she is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant were obtained by the RO.  
The Board notes that the appellant, in April 2002, identified 
a particular VA medical center as holding any medical records 
relevant to her appeal; records from the identified facility 
are on file.  In July 2003 the appellant indicated that she 
had no further evidence to submit.

In addition, the record reflects that VA has obtained several 
medical opinions in connection with the appellant's claim.  
In this regard the Board points out that the appellant's 
representative maintains that the two most recent opinions, a 
March 2002 medical opinion and a December 2002 addendum to 
that opinion, are inadequate and non-compliant with 
instructions contained in the Board's May 2001 remand and the 
Board's August 2002 development request.  In addition, the 
appellant maintains that the VA opinions are inadequate 
because they do not specifically address her theories that 
renal insufficiency and hypertension may have contributed to 
the veteran's fatal pneumonia and toxic shock syndrome; or 
that weight loss resulting from his service-connected 
disabilities may have contributed to his death.

The May 2001 remand determined that another medical opinion 
was warranted in this case since a January 2000 medical 
opinion, which concluded that the veteran's death was 
unrelated to his period of service, was conclusory and devoid 
of any rationale.  The Board's August 2002 request for 
further development was based not on the absence of a 
supporting rationale in the March 2002 opinion, but on the 
failure of the physician to address certain other possible 
bases for determining whether service connection for the 
cause of the veteran's death was warranted.  The Board points 
out that the March 2002 and December 2002 opinions, while 
they also conclude that there is no relationship between the 
veteran's death and his period of service or his service-
connected disabilities, are explicitly based on a recitation 
of the relevant portions of the veteran's medical history, 
and contain a detailed discussion of the factors implicated 
in the veteran's death.  Moreover, while they do not 
explicitly address every facet of the appellant's theories 
concerning the relationship between the veteran's service-
connected disabilities and his death, the opinions make clear 
that the possible relationship of those disabilities to the 
veteran's death was considered, but that the evidence did not 
support the existence of such a relationship.  After careful 
review of the March 2002 medical opinion and December 2002 
addendum, the Board finds that the above medical opinions are 
compliant with the instructions of the May 2001 remand and 
August 2002 Board request for development, and are otherwise 
adequate for the purpose of adjudicating the instant claims.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the appellant also argues that VA is 
required to obtain a medical opinion speculating as to what 
condition should also be listed on the veteran's certificate 
of death as contributing to his fatal pneumonia.  However, 
since there is no indication that the appellant is qualified 
through education, training or experience to offer medical 
opinions, her suggestion that the veteran's certificate of 
death is somehow incomplete lacks probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2003)). 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Entitlement to service connection for 
the cause of the veteran's death

Factual background

The veteran died in March 1999.  His certificate of death 
indicates that he died from pneumonia due to, or as a 
consequence of, toxic shock syndrome.  The physician 
certifying the death certificate indicated that the interval 
between the onset of the fatal conditions and the veteran's 
death was days.

At the time of the veteran's death, service connection was in 
effect for low back disability evaluated as 60 percent 
disabling; dysthymic disorder evaluated as 30 percent 
disabling; residuals of a head injury with cervical 
radiculopathy evaluated as 20 percent disabling; lymphedema 
(with history of thrombophlebitis) evaluated as 20 percent 
disabling; hypertension (with history of transient ischemic 
attacks, dizziness, and renal insufficiency) evaluated as 10 
percent disabling; degenerative lipping of the cervical spine 
evaluated as 10 percent disabling; and skin disability 
evaluated as 10 percent disabling; the combined evaluation 
for the veteran's service-connected disabilities at the time 
of his death was 90 percent.

The veteran's service medical records show treatment for 
influenza as well as for upper respiratory infections.  Chest 
X-ray studies in service were negative for any identified 
lung abnormalities.  The service medical records are negative 
for any complaints, finding or diagnosis of pneumonia or of 
toxic shock syndrome.  

On file are the reports of VA examinations conducted between 
November 1975 and February 1976 which show that the veteran's 
lungs were considered normal on physical examination.  Chest 
X-ray studies on VA examination in February 1983 were 
negative for any pertinent abnormalities.  The reports of 
subsequent VA examinations on file are entirely negative for 
any reference to lung complaints or findings.  On VA 
examination in April 1998 the veteran denied ever being a 
prisoner of war.

On file are VA and private treatment reports for the veteran 
for the period from 1977 to March 1999.  The reports document 
occasional treatment for the veteran's service-connected 
disabilities.  In a February 1985 note, the veteran's private 
physician indicates that the veteran's health would be 
expected to suffer from excessive lifting and walking, and 
that the veteran had a number of medical problems which 
limited his ability to carry out work-related activities.  
The records show that in 1996 the veteran was treated for 
symptoms including decreased breath sounds, although no 
diagnosis of lung disability was rendered.  A December 1997 
chest X-ray study demonstrated that both lungs were clear of 
any acute process.  In November 1998, the veteran denied 
experiencing any lung problems, and on clinical evaluation 
conducted the same day the veteran's pulmonary system was 
described as normal.  

The treatment records show that on March 6, 1999, the veteran 
was admitted to a hospital with a one-day history of chills 
and a fever as well as a non-productive cough.  He reported 
that for the past week he had experienced myalgias, coughing, 
and a decreased appetite.  He also reported that he was 
currently experiencing shortness of breath.  The veteran 
indicated that he had smoked cigarettes for a number of 
years.  Examination of his lungs demonstrated abnormal 
findings, and chest X-ray studies showed the presence of 
right upper lobe infiltration.  The veteran was otherwise 
noted to be generally well nourished and well developed.  The 
veteran was diagnosed with pneumonia and was considered 
dehydrated.  The hospital report indicates that despite 
treatment measures, including the use of antibiotics and 
oxygen, the veteran died the day following his admission.

The treatment records show that the veteran was thereafter 
autopsied, the final report of which indicates that the chief 
anatomic diagnoses were as follows:  diffuse bilateral acute 
hemorrhagic necrotizing pneumonia due to alpha hemolytic 
streptococcal bacteria with sepsis; hypoplastic bone marrow; 
and moderately advanced bullous pulmonary emphysema.  The 
physician performing the autopsy concluded that the primary 
site of origin of the alpha hemolytic streptococcal bacteria 
was uncertain but was probably related to an upper 
respiratory infection followed by streptococcal hemorrhagic 
necrotizing pneumonia due to neutropenia of uncertain 
etiology.  He noted that the condition complicated a 
prominent bullous emphysema which itself was probably related 
to chronic cigarette smoking and also featured bilateral foci 
of subpleural scarring with microscopic focus of squamous 
cell carcinoma in the right upper lobe, also probably related 
to chronic cigarette smoking.  He noted that other findings 
included mild dilation and hypertrophy of the right heart, 
probably related to pulmonary emphysema; mild left 
ventricular myocardial hypertrophy, probably related to 
hypertension; bilateral sanguineous pleural effusion probably 
related to the necrotizing hemorrhagic pneumonia; acute 
passive congestion of liver and spleen with bacterial sepsis; 
nephrosclerosis; spondylosis deformans with osteophytes; 
degenerative joint disease; bilateral testicular atrophy; and 
colon diverticulosis.  He concluded that the cause of the 
veteran's death was diffuse bilateral acute hemorrhagic 
necrotizing pneumonia due to alpha hemolytic streptococcal 
bacteria with sepsis.  He opined that the etiology of the 
disease causing the veteran's death was uncertain and 
complicated by pulmonary bullous emphysema and bone marrow 
hypoplasia.

On file are records from the veteran's former place of 
employment showing that he was placed on light duty since 
1985 because of several disabilities, including his service-
connected conditions.  The work records show that the veteran 
used sick leave on a number of occasions.

Of record is a January 2000 opinion by a VA physician.  The 
physician indicated that he had reviewed the veteran's claims 
files and medical record but could find no relationship 
between the cause of the veteran's death and his service-
connected disabilities.

In several statements the appellant contends that the 
veteran's fatal pneumonia was caused by the weakening of his 
immune system, in turn caused by his service-connected 
disabilities or medications used for the treatment therefor.

On file is a March 2002 statement by a VA physician.  The 
physician reviewed the veteran's medical history and 
recounted the details of the veteran's final hospital 
admission.  She noted that autopsy of the veteran revealed 
the presence of bilateral acute hemorrhagic necrotizing 
pneumonia secondary to alpha hemolytic strep, and showed 
evidence of sepsis as well as hypoplastic bone marrow and 
pulmonary bullous emphysema.  She pointed out that the 
veteran appeared to have died from bilateral pneumonia with 
sepsis, and that he had an underlying lung disease as well 
which was most likely secondary to his significant history of 
smoking tobacco.  

The physician stated that after considering the veteran's 
service-connected disabilities and the medications he was 
taking in connection therewith around the time of his death, 
she believed that the bilateral pneumonia and subsequent 
sepsis could not be attributed to the service-connected 
disabilities or any treatment associated with those 
disabilities.  She concluded that the veteran's service-
connected disabilities did not contribute substantially or 
material to his death and did not combine to cause his death, 
and she opined that the fatal pneumonia and subsequent sepsis 
was most likely related to the veteran's history of pulmonary 
disease, which in turn was probably related to his 
significant history of smoking.  She also noted that the 
veteran's history of alcohol abuse may have contributed to 
his overall clinical status and susceptibility for pneumonia.  
The examiner explained that the most highly probable and 
likely clinical scenario was that the veteran, due to the 
underlying pulmonary obstructive disease (secondary to his 
history of smoking), acquired a bacterial pneumonia which 
caused a respiratory death.  The physician emphasized that 
the acute pneumonia and respiratory failure causing the 
veteran's death was not related to the veteran's service-
connected processes.  

In a December 2002 addendum to her March 2002 report, the 
examiner addressed the Board's August 2002 request that she 
provide an opinion as to the likelihood that the veteran's 
service-connected disabilities hastened, or otherwise aided 
or lent assistance in the production of death, or that the 
veteran was materially less capable of resisting the effects 
of the terminal disease process by service-connected 
disability or treatment therefor.  She concluded that it was 
not very likely that the veteran's service-connected 
disorders hastened or contributed to his death

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2003).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2003).

As indicated previously, the veteran's death certificate 
shows that he died from pneumonia due to, or as a consequence 
of, toxic shock syndrome; the death certificate does not 
refer to any of the disorders for which service connection 
was in effect at the time of the veteran's death.

Service medical records are negative for any evidence of 
pneumonia (or any other lung conditions) or toxic shock 
syndrome, and there is no post-service medical evidence of 
lung problems until 1996 (when the veteran presented with 
decreased breath sounds which nevertheless were not 
attributed to any diagnosis of lung disability), and no 
evidence of toxic shock syndrome until the time of the 
veteran's demise in March 1999.  Moreover, there is no 
medical opinion or other medical evidence on file suggesting 
any relationship between the veteran's fatal pneumonia and 
toxic shock syndrome and his period of service.  

In addition, there is no medical evidence suggesting that any 
of the veteran's service-connected disabilities caused or 
chronically worsened his fatal pneumonia and/or toxic shock 
syndrome.  The Board points out in this regard that the only 
medical opinions on file addressing the etiology of the 
veteran's fatal pneumonia and toxic shock syndrome (in terms 
of any relationship to service or to service-connected 
disability), namely the January 2000 and March and December 
2002 opinions by VA physicians, concluded that there was no 
relationship between the veteran's service or service-
connected disorders and the conditions implicated in his 
death.  The March 2002 physician in particular concluded that 
the veteran's fatal pneumonia and sepsis most likely resulted 
from an underlying pulmonary obstructive disease, which in 
turn was secondary to the veteran's past use of tobacco.

With respect to whether the veteran's service-connected 
conditions hastened his death or otherwise aided or lent 
assistance in the production of death, or whether the veteran 
was materially less capable of resisting the effects of the 
terminal disease process by service-connected disability or 
treatment therefor, the physician who provided the March and 
December 2002 opinions specifically addressed those concerns, 
but concluded that the pneumonia and respiratory failure 
causing the veteran's death were not related to any of the 
service-connected processes, and that it simply was not very 
likely that the veteran's service-connected disorders 
hastened or contributed to his death.

Although the appellant contends that the veteran's fatal 
pneumonia and toxic shock syndrome were either caused by his 
service-connected disorders (or treatment therefor), or that 
the service-connected disabilities otherwise rendered him 
materially less capable of resisting the effects of the 
terminal disease process, there is no indication, and she 
does not contend, that she has any education, training or 
experience which would make her competent to render medical 
opinions concerning etiological relationships.  See 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In essence, the only evidence suggesting that the veteran's 
fatal pneumonia and toxic shock syndrome were related to 
service, to service-connected disability or disabilities, 
that the veteran's service-connected disabilities otherwise 
contributed to his death, or that the veteran's death was 
otherwise related to service, consists of the statements of 
the appellant herself.  As noted previously, however, as a 
layperson her statements as to medical causation do not 
constitute competent medical evidence.  

In the absence of competent evidence on file linking the 
cause of the veteran's death to service or to service-
connected disability, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, service connection for the cause of the 
veteran's death is denied.

The Board notes in passing that the appellant has not argued 
that the veteran's pneumonia or any underlying lung disorder 
was attributable to the use of tobacco by the veteran during 
or as a result of service.  The Board points out, in any 
event, that service connection for disability based on a 
veteran's addiction to nicotine is prohibited for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2003); see also Kane v. Principi, 
17 Vet. App. 97, 193 (2003).


II.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 1999.  She also has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.  She maintains instead that the conditions resulting 
in the veteran's death were related to his period of service 
or to his service-connected disabilities.  As discussed in 
the previous section, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  The Board also notes that the RO in June 2003 
denied a claim for entitlement to an increased rating for 
lymphedema of the right lower extremity for the purpose of 
accrued benefits; to the Board's knowledge, the appellant has 
not initiated an appeal of the June 2003 rating decision, and 
the Board notes that there are otherwise no outstanding 
accrued benefits issues for VA to consider.

As discussed in the preceding section, at the time of the 
veteran's death, service connection was in effect for low 
back disability evaluated as 60 percent disabling; dysthymic 
disorder evaluated as 30 percent disabling; residuals of a 
head injury with cervical radiculopathy evaluated as 20 
percent disabling; lymphedema (with history of 
thrombophlebitis) evaluated as 20 percent disabling; 
hypertension (with history of transient ischemic attacks, 
dizziness, and renal insufficiency) evaluated as 10 percent 
disabling; degenerative lipping of the cervical spine 
evaluated as 10 percent disabling; and skin disability 
evaluated as 10 percent disabling; the combined evaluation 
for the veteran's service-connected disabilities at the time 
of his death was 90 percent.

Historically, service connection was granted in March 1976 
for residuals of a closed head injury with cervical 
radiculopathy, rated as 10 percent disabling; for 
hypertension, evaluated as 10 percent disabling; for skin 
disability, rated as non-compensably disabling; for 
lymphedema of the right lower extremity, rated as non-
compensably disabling; and for degenerative lipping of the 
cervical and lumbar spines (with history of lumbosacral 
strain), rated as 10 percent disabling, with a combined 
rating of 30 percent.  

In a May 1977 rating decision the veteran was assigned a 
temporary total evaluation for the lymphedema of his right 
lower extremity for the period from January 28, 1977 to March 
31, 1977; effective April 1, 1977, the disability was 
evaluated as 0 percent disabling.  In April 1980 the 
evaluation assigned the veteran's skin disability was 
increased to 10 percent disabling.  In February 1992 the 
evaluation assigned the residuals of closed head injury with 
cervical radiculopathy was increased to 20 percent disabling; 
the evaluation assigned the right leg lymphedema was 
increased to 10 percent disabling; and the veteran was 
assigned separate 10 percent evaluations for the degenerative 
lipping of his cervical and lumbar spines.

In August 1996 VA assigned the veteran a temporary total 
evaluation for his lower back disability for the period from 
July 15, 1996, to October 31, 1996; the veteran was assigned 
a 10 percent evaluation for the disability effective November 
1, 1996.  In November 1996 service connection was granted for 
renal insufficiency; the disability was rated in combination 
with the veteran's hypertension, for a combined evaluation of 
10 percent.  In February 1997 VA increased the evaluation 
assigned the veteran's lower back disorder to 40 percent.  In 
May 1998 service connection for psychiatric disability was 
granted, evaluated as 30 percent disabling.  In an August 
1998 rating decision, VA increased the evaluation assigned 
the lymphedema of the right lower extremity to 20 percent 
disabling, and increased the evaluation assigned the lower 
back disorder to 60 percent disabling; the veteran's combined 
disability rating at that point was 90 percent, effective 
December 7, 1997.

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111,
118-19 (1997).  In a later decision, the Court found that 
38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the only times during which 
the veteran was in receipt of a total disability rating were 
from January 28, 1977 to March 31, 1977, and from July 15, 
1996 to October 31, 1996, a total of less than 6 months, and 
on the basis of periods of hospitalization or convalescence 
rather than on the basis of severity under VA's Schedule for 
Rating Disabilities.  Moreover, at no point during the 
veteran's lifetime other than during the above periods of 
temporary total evaluations was he in receipt of a combined 
rating for his disabilities of more than 90 percent.  In 
addition, there is no evidence suggesting that the veteran 
was a prisoner of war at any time, and in any event it is 
undisputed that he died prior to September 1999.  

Since the veteran consequently had no service-connected 
disabilities rated at 100 percent for the 10 years prior to 
his death, was not continuously rated as totally disabled for 
five years after service and leading up to his death (as he 
was discharged in August 1975 and died in March 1999), the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.


III.  Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
March 1999, none of his service-connected disabilities was 
rated as totally disabling, and that his combined disability 
rating was 90 percent.  Moreover, the record shows that none 
of his service-connected disabilities was at any point during 
his lifetime rated as 100 percent disabling (his temporary 
total evaluations in 1977 and 1996 were based on, 
respectively, a period of hospitalization and a period of 
convalescence).  Since service connection for the cause of 
the veteran's death is not warranted, and as the veteran, 
when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



